Evidence that the steam winch was in proper condition after the accident and before any repairs were made was erroneously excluded. Though other testimony of similar nature was admitted without objection, we must regard the error as prejudicial, in view of the fact that the trial judge instructed the jury that "even though you hear this testimony your duty would require you to absolutely disregard it because anything done after the accident is no indication or legal testimony or of any value concerning its condition before or at the time of the accident."
The judgment of the Appellate Division and that of the Trial Term should be reversed and a new trial granted, with costs to abide the event.
CARDOZO, Ch. J., POUND, CRANE, LEHMAN, KELLOGG, O'BRIEN and HUBBS, JJ., concur.
Judgments reversed, etc. *Page 83